Case 1:18-cv-00681-RJL Document 108 Filed 01/13/20 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH, Case No. 1:18-cv-00681-RJL
Honorable Richard J. Leon

Plaintiff,

V.

EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.

DEFENDANT MATTHEW COUCH’S UNOPPOSED MOTION FOR
AUTHORIZATION TO TAKE FIVE DEPOSITIONS

Defendant Matthew Couch (“Defendant” or “Mr. Couch”) respectfully requests leave to
take five depositions in the present case.' Defendant’s grounds for the present motion are as
follows:

At the July 31, 2019 Status Conference (“Status Conference”), the Court limited each
party to five depositions “unless there is good cause shown” that more are necessary. Dkt. 75 at
8:1922. The Court also denied Mr. Couch the right to take any depositions without leave of
Court on the grounds that Mr. Couch was acting pro se at the time and was unfamiliar with
deposition procedure. Dkt. 75 at 10:2-11. Because Mr. Couch is now represented by an
attorney, he should have equal rights to take depositions as those granted to Plaintiff in this case.

See e.g., Gulf C. & SF. Ry. Co. v. Ellis, 165 U.S. 150, 161 (1897)(citing state court favorably

 

' Pursuant to Local Rule 7(m), Defendant has conferred with counsel for Plaintiff, who does not
oppose the Motion, provided the depositions are conducted prior to the current discovery cut-off
deadline of January 27, 2020. In light of Plaintiff's position, Mr. Couch respectfully requests
that the Court grant the relief sought expeditiously.

1
Case 1:18-cv-00681-RJL Document 108 Filed 01/13/20 Page 2 of 5

for proposition that “all litigants, whether plaintiff or defendant, should be regarded

with equal favor by the law”). Indeed, when Plaintiff sought leave to increase the number of
depositions he would be permitted to take, Mr. Couch agreed on the condition that he be
permitted to take the same number of depositions as Plaintiff. Dkt. 83, at 1 and n.1.

Although the Court has separately granted Defendant Edward Butowsky (“Mr.
Butowsky”) the right to take five depositions, Dkt. 75 at 9:7-8, Mr. Couch needs the ability to
take a minimum number of depositions in his own right. While both Defendants share common
interests, they cannot be expected to have identical views on which witnesses’ depositions to
seek or prioritize. For example, the Complaint alleges that Mr. Couch defamed Plaintiff by
suggesting that Plaintiff was aware that Seth Rich was in danger and warned Kelsey Mulka.
Complaint § 55. Mr. Couch therefore has an interest in deposing Ms. Mulka that Mr. Butowsky
may not have. In addition, Mr. Couch allegedly defamed Plaintiff by stating that Plaintiff was
involved in an altercation with Donna Brazile. Jd. Plaintiff does not allege that these statements
were made in coordination with Mr. Butowsky, which suggests that Mr. Couch may have an
independent reason for seeking the deposition of Ms. Brazile.

Moreover, the differences in which witnesses’ depositions are necessary are also reflected
in the Defendants’ initial disclosures. Mr. Couch identified a number of individuals with
relevant knowledge who do not appear in Defendant Butowsky’s initial disclosure, including
Kim Dotcom, an Internet personality with personal knowledge of Seth Rich’s involvement in
leaking emails to Wikileaks, and Joey Dellacamera, the lead D.C. investigator into the murder of
Seth Rich. See Declaration of Eden P. Quainton (“Quainton Decl.”), Ex. 1 (Couch Initial
Disclosures). The relevance of Mr. Dotcom’s testimony was heightened recently by an

interview Mr. Dotcom gave to Consortium News at which he states unambiguously that he was
Case 1:18-cv-00681-RJL Document 108 Filed 01/13/20 Page 3 of 5

in touch with Seth Rich, that he put Seth Rich in communication with a Wikileaks intermediary,
and that the technical difficulties of downloading and transmitting emails required the assistance
of someone “close” to Mr. Rich. See https://consortiumnews.com/2019/08/02/watch-cn-live-
kim-dotcom-bill-binney-mike-gravel-on-episode-4/.

Separately, the importance of Mr. Dellacamera’s testimony was underscored at the recent

deposition of Mr. Rod Wheeler, the investigator hired by the Rich family to investigate the

p 2
c
5
Qa
oO
a]
°
=e
N
@Q
ct
i"
a
Q
>
©
n
Q
°
=
pce
2
5
ot
=
—

Re the Complaint insinuates that Mr. Couch, who has

looked beyond the official narrative for answers to the Seth Rich murder, has not conducted a
genuine investigation. Complaint Jf 20 56, 86 (disparagingly putting “investigation” in
quotation marks). To the extent Plaintiff alleges it was defamatory for Mr. Couch to state that
Plaintiff interfered with “investigations” into Seth Rich’s murder, Mr. Couch is entitled to

interview Mr. Dellacamera and individuals such as Cathy Lanier, the former chief of the
Case 1:18-cv-00681-RJL Document 108 Filed 01/13/20 Page 4of 5

Metropolitan Police Department of D.C., and to bring forward other witnesses to support the
thoroughness of his own investigation and the interference he faced and/or learned of.
CONCLUSION
For the foregoing reasons, Mr. Couch respectfully request that the Court promptly

authorize him to take a minimum of five depositions without further leave of Court.

Dated January 6, 2020

/s/ Eden Ouainton

EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
QUAINTON LAW, PLLC

1001 Avenue of the Americas, 11th Floor

New York, New York 10018

Telephone: (212) 813-8389

E-mail: equainton@gmail.com
Attorneys for Defendant Matthew Couch
Case 1:18-cv-00681-RJL Document 108 Filed 01/13/20 Page 5of5

CERTIFICATE OF SERVICE

The undersigned counsel certifies that on December 30, 2019, the foregoing document

was filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.

QUAINTON LAW, PLLC

/s/ Eden Ouainton
EDEN P. QUAINTON, ESQ.

1001 Avenue of the Americas, 11th Floor
New York, New York 10018
Telephone: (212) 813-8389

E-mail: equainton@gmail.com
Attorneys for Defendant Matthew Couch
